Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (this “Agreement”) is made by and
between Nabors Industries Ltd. (together with its successors and assigns
permitted under this Agreement, “Nabors Bermuda”), Nabors Industries, Inc.
(together with its successors and assigns permitted under this Agreement,
“Nabors Delaware”) (Nabors Bermuda and Nabors Delaware collectively referred to
herein as “the Company”), and Anthony G. Petrello (the “Executive”), effective
as of April 1, 2009 (the “Effective Date”). Whenever there is a reference to an
obligation of “Company” in this Agreement, that reference is to an obligation of
Nabors Bermuda and Nabors Delaware jointly and severally.
W I T N E S S E T H
     WHEREAS, Nabors Delaware and the Executive entered into that certain
Employment Agreement effective as of October 1, 1996 (as amended on June 24,
2002, July 17, 2002, December 29, 2005 and December 31, 2008, collectively the
“Amended Employment Agreement”); and Nabors Bermuda became a party to the
Employment Agreement pursuant to the amendment dated June 24, 2002; and
     WHEREAS, the Amended Employment Agreement is set to expire on September 30,
2010; and
     WHEREAS, the Executive is willing to accept a reduction or elimination of
certain benefits to which he is or may become entitled under the Amended
Employment Agreement in exchange for certain other consideration, including an
extended term of employment;
     WHEREAS, the Company and the Executive desire to amend and restate in its
entirety the Amended Employment Agreement to extend the term of employment so as
to make available to the Company the Executive’s unique and special skills, and
to reward the Executive for his leadership of the Company as demonstrated by the
growth and success of the Company;
     WHEREAS, the Compensation Committee believes it is in the best interests of
the Company and its shareholders to establish a succession plan for the Chief
Executive Officer and that the Executive be retained by the Company and
incentivized to be the designated successor; and
     WHEREAS, Nabors Bermuda and Nabors Delaware desire to allocate between
themselves the various obligations to provide compensation to the Executive as
provided in this Agreement and the Executive is willing to accept such
allocation.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, Nabors Bermuda, Nabors Delaware and the
Executive (individually a “Party” and together the “Parties”) agree that the
provisions of the Amended Employment Agreement are no longer in force and the
following provisions supersede in all respects the Amended Employment Agreement,
as of the Effective Date:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.1 “Affiliate” of a person or other entity shall mean a person or
other entity that directly or indirectly controls, is controlled by, or is under
common control with, the person or other entity specified. Fifty percent of the
equity ownership shall conclusively establish control for purposes of this
definition.
     Section 1.2 “Agreement Expiration Notice” shall mean the notice specified
in Section 2.1 below.
     Section 1.3 “Amended Employment Agreement” shall mean the Agreement defined
in the first recital to this Agreement.
     Section 1.4 “Annual Bonus” shall mean the amount calculated as set forth in
Section 3.1(b)(i).
     Section 1.5 “Average Stockholder’s Equity” for any fiscal year shall be
defined as the average of the stockholders’ equity on a consolidated basis of
Nabors Bermuda and its Affiliates (including all Affiliates of any
successor-in-interest to Nabors Bermuda in the event of a merger or
consolidation of Nabors Bermuda with another entity or a Change in Control) for
each of the thirteen (13) month ends, commencing with the month ending on
December 31 of the fiscal year prior to the fiscal year in question and ending
with the month ending on December 31 of the fiscal year in question, as
determined in accordance with then applicable generally accepted accounting
principles.
     Section 1.6 “Base Salary” shall mean the salary provided for in
Section 3.1(a) below or any increased salary granted to the Executive pursuant
to Section 3.1(a).
     Section 1.7 “Business” shall mean (i) the operation and marketing of land
drilling rigs, land workover and well-servicing rigs, and offshore platform
workover and drilling rigs; the provision of a wide range of ancillary well-site
services including engineering, construction, logistics, maintenance, well
logging, directional drilling, rig instrumentation, data collection and other
support services; and (ii) any other line of business if, at the time the
Executive’s employment with the Company is terminated, such other line of
business for each of the previous three fiscal years constituted at least twenty
(20) percent of the Company’s operating income; provided, however, that in no
event shall the Business include the E&P, midstream, or manufacturing business;
and provided, further, that no third-party entity shall be considered engaged in
a Business unless at least twenty (20) percent of its operating income during
its preceding last fiscal year was derived from such Business (it being
understood that in no event can Executive exercise control over the day to day
management of such Business on behalf of any third party).
     Section 1.8 “Cash Flow” shall mean income or loss of Nabors Bermuda and its
Affiliates (including all Affiliates of any successor-in-interest to Nabors
Bermuda in the event of

2



--------------------------------------------------------------------------------



 



a merger or consolidation of Nabors Bermuda with another entity or a Change in
Control) on a consolidated basis determined in accordance with then applicable
U.S. generally accepted accounting principles before income taxes, plus each of
depreciation, any non-cash amortization, deferred interest and any asset
write-downs, and shall be adjusted for any non-cash charges or credits which
have been used in the calculation of net income, provided, however, that an
appropriate adjustment shall be made upon any subsequent transaction or other
realization event, including but not limited to the sale of any depreciated or
impaired asset, such that amounts added back in the calculation of Cash Flow are
not counted more than once in any calculation of Cash Flow regardless of the
accounting period. Equitable adjustments shall be made to reflect properly the
timing of transactions that take place at or near the end of any fiscal year to
assure that the cash flow resulting therefrom is properly reflected in that
appropriate fiscal year. For the sake of clarification, depletion shall not be
added back to income or loss in the calculation of Cash Flow for purposes of
this Agreement and the definition set forth in this subsection. By way of
further clarification, goodwill impairments shall be treated as asset
write-downs.
     Section 1.9 “Cause” shall mean a good faith determination by the vote of at
least seventy-five percent (75%) of the independent members of each of the
Nabors Bermuda Board and Nabors Delaware Board that one or more of the following
events exists or has occurred:
     (a) the Executive is convicted of a felony or a crime involving moral
turpitude; provided, however, if such conviction is reversed on a subsequent
appeal, any termination for cause shall be considered to be a termination by the
Company under Section 4.1(e) ab initio; or
     (b) only with respect to the period beginning one year after such time as
the Executive is appointed Chief Executive Officer of Nabors Bermuda, there are
facts and applicable law showing demonstrably that Executive has materially
breached a material obligation under this Agreement; provided, however, that
(i) a breach shall be considered material only if it causes substantial harm to
the Company; (ii) upon becoming aware of any alleged breach, Company shall first
provide written notice to Executive of the basis of the alleged breach in
reasonable detail and shall provide Executive ninety (90) days following such
written notice to cure, correct, or mitigate the event so it does not become a
basis for a termination for cause; (iii) if the alleged breach has been cured or
corrected by Executive within ninety (90) days of written notice, no “cause”
shall be found; (iv) if the conduct surrounding the alleged breach, although not
capable of being cured or corrected, is nevertheless stopped or reversed, and
the Company has neither been materially financially harmed nor incurred
substantial nonfinancial adverse effects, no “cause” shall be found to exist,
and (iv) in all events, prior to the respective board making any good faith vote
on the matter, Executive shall be afforded the opportunity upon reasonable
notice, with counsel of his choosing, to be heard before the board on the
matter, and (v) any dispute regarding the respective board’s decision shall be
subject to Section 8.12, but the termination will be effective as of the date of
the board’s decision.
     Section 1.10 A “Change in Control” shall mean the occurrence of any one of
the following events:

3



--------------------------------------------------------------------------------



 



     (a) any “person,” as such term is used in Sections 3(a)(9), 13(d) and
14d(3) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
becomes a “beneficial owner,” as such term is used in Rule 13d-3 promulgated
under the Exchange Act, of twenty-five percent (25%) or more of the Voting Stock
of Nabors Bermuda;
     (b) the Nabors Bermuda Board or the shareholders of Nabors Bermuda adopt
any plan or proposal which would result directly or indirectly in the
liquidation, transfer, sale or other disposal of all or substantially all of the
assets of Nabors Bermuda;
     (c) all or substantially all of the assets or business of Nabors Bermuda
are disposed of pursuant to a merger, consolidation or other transaction (unless
the shareholders of Nabors Bermuda immediately prior to such merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of Nabors
Bermuda, all of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of Nabors Bermuda);
     (d) Nabors Bermuda or a direct or indirect subsidiary of Nabors Bermuda
combines with another company (regardless of which entity is the surviving
one) or Nabors Bermuda or a direct or indirect subsidiary of Nabors Bermuda
acquires stock or assets in a corporate transaction, but, in any of the
preceding circumstances, immediately after the transaction, the shareholders of
Nabors Bermuda immediately prior to the combination hold, directly or
indirectly, sixty-six and two-thirds percent (66-2/3%) or less of the Voting
Stock of the resulting company;
     (e) a recapitalization of Nabors Bermuda occurs which results in either a
decrease by thirty-three percent (33%) or more in the aggregate percentage
ownership of Voting Securities held by Independent Shareholders (on a primary
basis or on a fully diluted basis after giving effect to the exercise of stock
options and warrants) or an increase in the aggregate percentage ownership of
Voting Securities held by non-Independent Shareholders (on a primary basis or on
a fully diluted basis after giving effect to the exercise of stock options and
warrants) to greater than fifty percent (50%). For purposes of this subsection,
the term “Independent Shareholder” shall mean any shareholder of Nabors Bermuda
except any executive officers or directors(s) of Nabors Bermuda or any employee
benefit plan(s) sponsored or maintained by Nabors Bermuda or any subsidiary
thereof;
     (f) a change in the composition of the Nabors Bermuda Board such that the
“Continuing Directors” cease for any reason to constitute at least a seventy
percent (70%) majority of the Nabors Bermuda Board. The “Continuing Directors”
shall mean those members of the Nabors Bermuda Board who either: (x) were
directors at the Effective Date of this Agreement; or (y) were elected by, or on
the nomination or recommendation of, at least a three-quarters (3/4) majority
(consisting of at least four directors) of the Nabors Bermuda Board who were or
become Continuing Directors;

4



--------------------------------------------------------------------------------



 



     (g) if Eugene M. Isenberg ceases to be either the Chief Executive Officer
or the Chairman of the Board of either Nabors Bermuda or Nabors Delaware and the
Executive is not offered such position in which Mr. Isenberg is no longer
serving, with the terms of this Agreement to apply with respect to the
Executive’s continued employment in such position; or
     (h) an event that would be required to be reported in response to Item 5.01
of Form 8-K, Current Report pursuant to Section 13 or 15(d) of the Exchange Act
whether or not (x) such event is so reported on such Form or (y) the Company is
then subject to such reporting requirement.
     Section 1.11 “Code” or “Internal Revenue Code” shall mean the Internal
Revenue Code of 1986, as amended, final regulations thereunder and any
subsequent Internal Revenue Code.
     Section 1.12 “Company Relationships” shall mean the relationships specified
in Section 6.1 below.
     Section 1.13 “Compensation Committee” shall mean the Compensation Committee
of the Nabors Bermuda Board.
     Section 1.14 “Confidential Information” shall mean the information
specified in Section 6.1 below.
     Section 1.15 “Constructive Termination Without Cause” shall mean
termination of the Executive’s employment at his election as provided in
Section 4.1(d) following the occurrence, without the Executive’s written
consent, of one or more of the following events:
     (a) a reduction in the Executive’s then current Base Salary or the
termination or material reduction of any executive benefit or perquisite enjoyed
by him unless a plan or program providing substantially similar benefits or
perquisites is substituted;
     (b) the failure to elect or reelect the Executive to any of the positions
described in Section 2.2 below or the removal of him from any such position
(including the positions of Chief Executive Officer or Chairman of the Board
upon any assumption of those positions following Eugene M. Isenberg), other than
upon the voluntary request of the Executive;
     (c) a material diminution in the Executive’s duties or the assignment to
the Executive of duties which are materially inconsistent with his duties or
which materially impair the Executive’s ability to function as the President and
Chief Operating Officer of Nabors Bermuda and Nabors Delaware (including the
positions of Chief Executive Officer or Chairman of the Board upon any
assumption of those positions following Eugene M. Isenberg);

5



--------------------------------------------------------------------------------



 



     (d) the failure to continue the Executive’s participation in any incentive
compensation plan unless a plan providing a substantially similar compensation
is substituted;
     (e) the relocation of the Company’s principal office to a location more
than fifty (50) miles from Houston, Texas, or the relocation of the Executive’s
own office location to a location other than as determined by the Executive;
     (f) the failure of Nabors Bermuda and Nabors Delaware to obtain the
assumption in writing of their obligation to perform this Agreement by any
successor (or, the ultimate parent of any successor where applicable) to all or
substantially all of the assets of Nabors Bermuda within fifteen (15) days after
a merger, consolidation, sale or similar transaction;
     (g) any act or failure to act by the Nabors Bermuda Board or the Nabors
Delaware Board, other than upon the Executive’s voluntary request, which would
cause the Executive (x) not to be reelected or to be removed from the position
of Chief Operating Officer or President of either Nabors Bermuda or Nabors
Delaware (including the positions of Chief Executive Officer or Chairman of the
Board upon any assumption of those positions following Eugene M. Isenberg) or
(y) not to be elected or reelected as a director by the shareholders of Nabors
Bermuda at any meeting held for that purpose or by written ballot of
shareholders of Nabors Bermuda;
     (h) delivery of the Agreement Expiration Notice by the Company to the
Executive pursuant to Section 2.1 of this Agreement, but only if the Executive
remains employed for such period of time after such delivery as the Nabors
Bermuda Board may determine is necessary to allow for an orderly transition of
management of the Company; provided that such period of time may not exceed six
months unless otherwise agreed by the Executive;
     (i) the failure of Nabors Bermuda and/or Nabors Delaware (or by any
successor-in-interest) to perform, or the breach by Nabors Bermuda and/or Nabors
Delaware (or by any successor-in-interest) of, any of their material obligations
under this Agreement; or
     (j) upon the written election of the Executive within one year after the
date an event constituting a Change in Control shall have occurred.
Notwithstanding the foregoing, the Executive cannot terminate his employment
hereunder for Constructive Termination Without Cause unless he (i) first
notifies the Nabors Bermuda Board or Compensation Committee in writing of the
event (or events) which the Executive believes constitutes a basis for
Constructive Termination Without Cause under subparagraphs (a), (c), (d), (e),
(f), (g), (h) or (i) above within ninety (90) days from the date of such event,
and (ii) provides the Company with at least thirty (30) days to cure, correct or
mitigate the event so that it either (1) does not constitute a basis for a
Constructive Termination Without Cause hereunder or (2) the Executive agrees, in
writing, that after any such modification or accommodation made by the

6



--------------------------------------------------------------------------------



 



Company that such event shall not constitute a basis for Constructive
Termination Without Cause hereunder. Termination by Nabors Bermuda and/or Nabors
Delaware due to the Executive’s death or disability, or for “Cause,” pursuant to
Sections 4.1(a), 4.1(b) and 4.1(c), respectively, shall not constitute a basis
for a Constructive Termination Without Cause as defined herein.
     Section 1.16 “Disability” shall mean the Executive’s physical or mental
inability to perform substantially his duties and responsibilities under this
Agreement for a period of one hundred eighty (180) consecutive days as
determined by an approved medical doctor. For this purpose an approved medical
doctor shall mean a medical doctor selected by the Compensation Committee and
the Executive. If the Compensation Committee and the Executive cannot agree on a
medical doctor, they shall each select a medical doctor and the two doctors
shall select another medical doctor who shall be the sole medical doctor for
this purpose.
     Section 1.17 “Expiration Date” shall mean the dated specified in
Section 2.1 below.
     Section 1.18 “Nabors Bermuda” shall mean Nabors Industries Ltd.
     Section 1.19 “Nabors Bermuda Board” shall mean the Board of Directors of
Nabors Bermuda.
     Section 1.20 “Nabors Delaware” shall mean Nabors Industries, Inc.
     Section 1.21 “Nabors Delaware Board” shall mean the Board of Directors of
Nabors Delaware.
     Section 1.22 “Non-Competition Period” shall mean the period specified in
Section 6.2(a) below.
     Section 1.23 “Stock” shall mean the Common Stock of Nabors Bermuda.
     Section 1.24 “Subsidiary” of Nabors Bermuda or Nabors Delaware, as
applicable, shall mean any corporation or other entity of which Nabors Bermuda
or Nabors Delaware owns, directly or indirectly, fifty percent (50%) or more of
the equity interest.
     Section 1.25 “Term of Employment” shall mean the period specified in
Section 2.1 below.
     Section 1.26 “Voting Stock” shall mean capital stock of any class or
classes, or partnership or other ownership interests, having the power to vote
under ordinary circumstances, in the absence of contingencies, in the election
of directors.
ARTICLE II
EMPLOYMENT AND DUTIES

7



--------------------------------------------------------------------------------



 



     Section 2.1 Term of Employment. The Company hereby employs the Executive,
and the Executive hereby accepts such employment, for the period commencing
April 1, 2009, and ending at the close of business on March 30, 2013 (such date,
as may be extended from time to time pursuant to the terms hereof, the
“Expiration Date”), provided that on each April 1 on which the Executive is
employed on or after April 1, 2011 (April 1, 2011 and each anniversary thereof
during the term of this Agreement, an “Extension Date”), the Expiration Date
shall be extended automatically by one (1) additional year. Notwithstanding the
foregoing, the Company or the Executive may fix the Expiration Date by providing
written notice, no later than 90 days prior to the next upcoming Extension Date,
to the other Party hereto that it is terminating the automatic extension
described in the preceding sentence (“Agreement Expiration Notice”). The term
specified in the first sentence of this Section 2.1 is subject to earlier
termination in accordance with Article IV of this Agreement.
     Section 2.2 Duties of Employment. During the Term of Employment, the
Executive shall be employed as the President and Chief Operating Officer of each
of Nabors Bermuda and Nabors Delaware, and shall be responsible for the general
management of the affairs of the Company. The Executive shall also be a member
of the Executive Committee of the Nabors Bermuda Board to the extent such
Executive Committee exists. The Executive, in carrying out his duties under this
Agreement, shall report to the Nabors Bermuda Board. The Executive agrees to
serve in the foregoing positions and to perform diligently and to the best of
his abilities the duties and services consistent with his positions as are
determined and directed by the Nabors Bermuda Board and Nabors Delaware Board or
their designees, or as are necessary, in the reasonable judgment of the
Executive, to carry out his duties specified herein.
     Section 2.3 Conflict of Interest. The Executive agrees, during the period
of his employment by the Company, to devote his reasonable attention and time to
the business and affairs of the Company and its affiliates to discharge his
responsibilities under this Agreement, and not to knowingly become involved in a
material conflict of interest with the Company or its affiliates, or upon
discovery thereof, allow such a conflict to continue. Moreover, the Executive
agrees that the Executive shall disclose to the Nabors Bermuda Board and Nabors
Delaware Board any facts which might involve such a material conflict of
interest that has not been approved in writing by the Nabors Bermuda Board and
Nabors Delaware Board. The foregoing notwithstanding, the Parties recognize and
agree that the Executive may (i) serve on the boards of directors of a
reasonable number of other corporations or the boards of a reasonable number of
trade associations and/or charitable organizations, (ii) engage in charitable
activities and community affairs, and (iii) manage his personal investments and
affairs, to the extent that such activities do not conflict with the business
and affairs of the Company or interfere with the Executive’s performance of his
duties and obligations hereunder.
     Section 2.4 Executive’s Other Obligations. The Executive represents to the
Company that he does not have any obligations to or agreements with other
persons or entities (regardless of whether the Executive believes such
obligations or agreements to be enforceable or valid) which may prevent him from
performing his duties as stated in this Agreement.

8



--------------------------------------------------------------------------------



 



ARTICLE III
COMPENSATION AND BENEFITS
     Section 3.1 Compensation. Commencing on the Effective Date, and continuing
during the Term of Employment, Nabors Bermuda and/or Nabors Delaware, as
provided below, shall provide compensation to the Executive in the following
forms:
     (a) Base Salary. Nabors Bermuda and Nabors Delaware shall pay the Executive
an annualized Base Salary, payable in accordance with the regular payroll
practices of the Company, of One Million, One Hundred Thousand and 00/100
Dollars ($1,100,000), less applicable withholdings and authorized deductions.
The Base Salary shall be reviewed no less frequently than annually for increase
in the discretion of the Nabors Bermuda Board and the Compensation Committee.
     (b) Annual Incentive Awards. The Executive shall participate in annual
incentive award programs as follows:
     (i) Annual Bonus.
     (A) Nabors Bermuda and Nabors Delaware shall pay to the Executive an Annual
Bonus in cash each fiscal year equal to the following: one and one-half percent
(1.5%) of the quantity which is the excess of the Cash Flow in that fiscal year
over fifteen percent (15%) of the Average Stockholder’s Equity in that fiscal
year. Effective at such time as Executive becomes Chief Executive Officer of
Nabors Bermuda, this Section 3.1(b)(i)(A) shall be automatically amended by
replacing the words “one and one-half percent (1.5%)” with “two percent (2%)”.
The Executive may elect to receive up to one-half of the Annual Bonus as an
equity award pursuant to and subject to the terms of any applicable stock plan
of the Company provided that such election shall be made on a timely basis under
the requirements of Sections 409A and 451 of the Code and any other applicable
laws and any administrative requirements for such election that may be
established from time to time by the Compensation Committee. Executive
undertakes, absent financial hardship or exigencies, to maintain equity
ownership in the form of stock (restricted or unrestricted) and stock options
(vested or unvested) with a minimum “acquisition value” of five (5) times his
Base Salary. In the case of stock, “acquisition value” for this purpose shall
mean the market closing price on the date of grant or purchase. In the case of
stock options, “acquisition value” shall mean the Black Scholes value of the
stock options on the grant date for financial purposes. In the event the
aforesaid minimum is not met, fifty percent (50%) of subsequent Annual Bonuses
shall be paid in the form of equity until the minimum is met, subject to the
terms of any applicable stock plan of the Company.
     (B) Nabors Bermuda and Nabors Delaware shall pay the monetary portion of
the Annual Bonus and issue any equity award, which

9



--------------------------------------------------------------------------------



 



shall be issued under any equity compensation plan previously approved by the
Company’s stockholders, not later than two and one-half (2-1/2) months after the
end of the respective fiscal year.
Notwithstanding anything to the contrary in this Section 3.1(b)(i), the portion
of the Annual Bonus payable with respect to the first quarter of 2009 shall be
calculated in accordance with the Amended Employment Agreement, and the portion
of the Annual Bonus payable with respect to the last three quarters of 2009
shall be calculated in accordance with this Agreement.
     (ii) Deferred Bonus. In consideration of the concessions made by the
Executive by foregoing certain benefits to which he was or may have become
entitled under the Amended Employment Agreement, the Executive shall be entitled
to participate in the Nabors Industries, Inc. Executive Deferred Compensation
Plan (the “EDCP”) in accordance with the following terms:
     (A) Commencing on June 30, 2009, and at the end of each calendar quarter
that the Executive is still employed by Nabors Delaware thereafter up to and
including March 30, 2019, Nabors Delaware will credit Two Hundred Fifty Thousand
Dollars ($250,000.00) to a deferred compensation account established by Nabors
Delaware for the Executive’s benefit under the EDCP (the “Account”). The
Executive shall be entitled to elect either to make deemed investments of the
amounts in the Account using the same or similar investment vehicles available
under the Nabors Industries, Inc. Deferred Compensation Plan or in a deemed
investment fund that, during the five year period beginning on June 30, 2009
(the “Initial EDCP Term”) provides an annual interest rate on such amounts equal
to six percent (6%) and after the Initial EDCP Term provides an annual interest
rate on such amounts as established by the Compensation Committee from time to
time.
     (B) Within 10 days after the earliest occurrence of the following events,
Employee shall be paid the amounts credited to the Account, as adjusted for
deemed investment earnings and/or losses attributable thereto, as of the date of
such occurrence:
(I) At such time as Employee reaches age sixty-five (65) and remains employed by
the Company;
(II) The termination of Employee’s employment with the Company pursuant to
Sections 4.1(a), (b), (d) or (e), but subject to Section 8.2(b);
In the event that the Executive’s employment is terminated for any reason other
than pursuant to Sections 4.1(a), (b), (d) or (e), the Executive shall forfeit
his entire interest in the deferred compensation amounts and the Account to
Nabors Delaware without compensation therefor.

10



--------------------------------------------------------------------------------



 



     (C) Distributions to the Executive of the balance of his Account pursuant
to Section 3.1(b)(ii)(B) shall be made as one lump sum payment. The Executive
shall be solely responsible for all income taxes related to distributions to him
from the Account.
     (D) The provisions of this Section 3.1(b)(ii) shall be subject to the
provisions of the EDCP, which shall control in the event of any conflict with
the provisions of this Agreement; provided, however, that the vesting,
forfeiture and time of payment provisions of Section 3.1(b)(ii)(B) shall control
over any vesting, forfeiture and time of payment provisions of the EDCP.
     (iii) Equity Awards. The Company may make additional equity awards pursuant
to any plan previously approved by the Company’s shareholders from time to time
as the Nabors Bermuda Board or Compensation Committee deems appropriate.
     (iv) General. The Executive shall be eligible to participate in other
annual or incentive programs of the Company on the same basis as other
senior-level executives of the Company, as the Nabors Bermuda Board or
Compensation Committee deems appropriate.
     (v) Special Bonus. Nabors Bermuda and Nabors Delaware may from time to time
provide a special non-recurring cash or stock-based bonus to the Executive for
certain extraordinary specific developments that materially enhance the value of
the Company.
     (vi) Confirmation of Outstanding Awards. Nabors Bermuda and Nabors Delaware
acknowledge that the Executive has previously been awarded stock options and
restricted stock, some of which are fully vested and some of which are not, and
Nabors Bermuda and Nabors Delaware hereby reaffirm their contractual commitments
in the agreements governing such equity awards, which shall continue to apply
and be construed so as not to change or modify any rights of the Executive set
forth therein.
     (vii) Acceleration of Vesting in the Event of a Change in Control. The
Executive’s unvested stock options, unvested restricted stock and any other
equity compensation awards shall become vested in connection with a Change in
Control of Nabors Bermuda. Notwithstanding the foregoing, vesting of equity
awards shall be accelerated only as permitted by the terms and conditions of the
underlying stock incentive plan pursuant to which they were granted.
     Section 3.2 Benefits. During the Term of Employment, the Executive shall be
afforded the following benefits as incidences of his employment:

11



--------------------------------------------------------------------------------



 



     (a) Executive Benefit Programs. The Executive and, to the extent
applicable, the Executive’s family, dependents and beneficiaries, shall be
allowed to participate, subject to applicable eligibility requirements, in all
benefits, plans and programs, including improvements or modifications of the
same, which are now, or may hereafter be, available to executive employees of
the Company. Such benefits, plans and programs may include, without limitation,
pension, profit sharing, savings and other retirement plans or programs,
medical, dental, hospitalization, short-term and long-term disability plans,
life insurance plans, accidental death and dismemberment protection, travel
accident insurance, and any other pension or retirement plans or programs and
any other executive welfare benefit plans or programs that may be sponsored by
the Company from time to time, including any plans that supplement the
above-listed types of plans or programs, whether funded or unfunded. Executive
shall be entitled to participate on a basis no less favorable than any other
executive of the Company. The Company shall not, however, by reason of this
paragraph be obligated to institute, maintain, or refrain from changing,
amending or discontinuing, any such benefit plan or program as it applies to the
Executive, so long as such changes are similarly applicable to all executive
employees of the Company.
     (b) Life Insurance Benefits. Nabors Delaware and the Executive have
heretofore entered into those certain Split-Dollar Life Insurance Agreements
dated September 14, 1995, September 18, 1997 and November 20, 1997 (the
“Split-Dollar Agreements”) pursuant to which certain insurance policies were
purchased (the “Policies”) as compensation solely for the services performed by
the Executive as an employee of Nabors Delaware. Nabors Bermuda is not a party
to the Split-Dollar Agreements, and no provision of this Agreement shall be
interpreted to provide otherwise. To the extent required under the Split-Dollar
Agreements, Nabors Delaware shall make contributions to the Policies in the
amounts necessary to maintain the face value of the insurance coverage as stated
in each of the Policies. In the event Nabors Delaware is not permitted by law to
make such contributions to the Policies, Nabors Delaware shall pay to the
Executive for each calendar year a bonus, in addition to the Annual Bonus paid
to the Executive under Section 3.1(b), in an amount equal to the amount required
to permit the Executive to loan sufficient funds to the insurance trusts which
own the Policies to maintain the face value of the insurance coverage as stated
in each of the Policies, provided that the Executive is employed by Nabors
Delaware during the calendar year in which such contribution is owed under the
terms of the Policies. Such bonus shall be paid as a cash lump sum payment no
later than two and one-half (2-1/2) months after the end of the calendar year to
which it relates. Such bonus shall be paid as compensation solely for the
services performed by the Executive as an employee of Nabors Delaware. Provided
that Nabors Delaware makes the payments required under this Section 3.2(b), the
Executive waives and releases any claim for breach of the Split-Dollar
Agreements arising out of the Company’s failure to make premium payments under
the Split-Dollar Agreements.
     (c) Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees, the Executive is authorized to incur reasonable expenses as
determined in his

12



--------------------------------------------------------------------------------



 



judgment in carrying out his duties and responsibilities under this Agreement
and the Company shall promptly reimburse him for all such business expenses
incurred in connection with carrying out the business of the Company. All
expenses reimbursed shall be subject to documentation and review in accordance
with the Company’s policy; the Company shall have one (1) year from the close of
the fiscal year in which the expenses were reimbursed to review such expenses
and, thereafter, expenses reimbursed will be presumed conclusively to be
reimbursable.
     (d) Other Expenses; Perquisites.
     (i) The Executive shall be entitled to participate in the Company’s
executive fringe benefits, if any, in accordance with the terms and conditions
of such arrangements as are made available from time to time for the Company’s
executives on a basis no less favorable than any other executive. In particular,
the Executive shall continue to be entitled to receive, at his discretion, the
executive fringe benefits he was entitled to receive as of March 31, 2009.
     (ii) The Executive shall be entitled to establish a Company paid office for
his use at or near his principal residence, and/or at any other residence
maintained by him. The Executive shall be entitled to employ at the Company’s
expense for each such office an administrative assistant at appropriate
compensation levels as considered necessary by him.
     (e) Vacation. The Executive shall be entitled to six (6) weeks paid
vacation per year. Vacation shall be taken each fiscal year and, if not taken
within six (6) months after the end of the fiscal year, shall not be carried
forward thereafter without approval of the Nabors Bermuda Board.
     (f) Life Insurance for Company’s Benefit. Each of Nabors Bermuda and/or
Nabors Delaware may apply for and procure as owner and for its own benefit,
insurance on the life of the Executive, in such amount and in such forms as
Nabors Bermuda or Nabors Delaware may choose. The Executive shall have no
interest whatsoever in any such policy or policies, but, at the request of
Nabors Bermuda and/or Nabors Delaware, shall submit to medical examinations and
supply such information and execute such documents as may reasonably be required
by the insurance company or companies to which Nabors Bermuda and/or Nabors
Delaware has applied for insurance.
ARTICLE IV
TERM AND TERMINATION OF EMPLOYMENT
     Section 4.1 Termination of Employment Prior to Expiration Date.
Notwithstanding the provisions of Section 2.1 of this Agreement, this Agreement
and the Executive’s employment hereunder may be terminated prior to the
Expiration Date in the following events:
     (a) upon the Executive’s death;

13



--------------------------------------------------------------------------------



 



     (b) upon the Executive’s Disability, as defined in Article 1 of this
Agreement;
     (c) by the Company for Cause, as defined in Article 1 of this Agreement;
     (d) by the Executive for Constructive Termination Without Cause, as defined
in Article 1 of this Agreement;
     (e) by the Company for any reason not specified in Sections 4.1(a), 4.1(b)
or 4.1(c) above; and
     (f) by the Executive, upon written voluntary resignation by a notarized
instrument signed personally by the Executive to be delivered to the Chairman of
the Compensation Committee of Nabors Bermuda, provided that thirty (30) days’
advance written notice is given.
     Section 4.2 Post-Termination Obligations. In the event of such termination,
the provisions of Articles V through VIII hereof shall continue to apply in
accordance with their terms.
ARTICLE V
EFFECT OF TERMINATION ON COMPENSATION
     Section 5.1 Termination of Agreement upon the Executive’s Death or
Disability During Term of Employment. In the event that the Executive’s
employment is terminated on the basis of the events described in Section 4.1(a)
or 4.1(b), subject to the provisions of Section 8.2, Nabors Delaware shall pay
or provide, as applicable, to the Executive’s estate or his designated
beneficiaries, as the case may be, within thirty (30) days of the occurrence of
such event (or such earlier date as is provided below or required by applicable
law), the following:
     (a) The fixed sum of Fifty Million Dollars ($50,000,000.00), representing a
negotiated amount taking into account the Executive’s entitlements under the
Amended Employment Agreement, the Executive’s concessions under this Agreement,
and the anticipated term of this Agreement; and
     (b) All restricted stock outstanding, whether or not vested, shall become
immediately and fully vested and transferable to the fullest extent possible at
the time of termination, subject to any limitations set forth in the applicable
plan(s) governing the award of such restricted stock; and
     (c) All outstanding stock options of any kind whatsoever shall become
immediately and fully vested and transferable to the fullest extent possible at
the time of termination without regard to any contingencies or conditions
specified therein, for the remainder of the original term of the option (or, if
earlier, until 10 years from the date of grant), subject to any limitations set
forth in the applicable plan(s) governing the award of such stock options; and

14



--------------------------------------------------------------------------------



 



     (d) Any amounts previously earned, accrued or owing to the Executive under
this Agreement but not yet paid, including a prorated portion of the Annual
Bonus up to the date of termination, any earned but unpaid Base Salary, any
outstanding expense reimbursements and any other compensation owed solely based
upon the terms of this Agreement (but, for sake of clarity, not including any
amounts owed pursuant to the terms of any employee benefit plan, program or
agreement of Nabors Delaware, the payment of which shall be subject to the
specific terms thereof); and
     (e) Continued participation for the Executive, if applicable, and the
Executive’s spouse to the extent she was covered at the date of termination in
medical, dental and life insurance coverage until the Executive, if applicable,
or the Executive’s spouse receives equivalent coverage and benefits under the
plans and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage or benefit-by-benefit basis) or the later
of the death of the Executive or the Executive’s spouse; provided, however,
that, in the event of a termination upon the Executive’s Disability, costs
related to such continued participation shall be subject to the Fair Market
Value Payment Requirement set forth in Section 8.2(f) below; and
     (f) Continued receipt of benefits pursuant to Section 3.2(d), as well as
other or additional benefits in accordance with applicable plans or programs of
Nabors Delaware in effect at the time of termination, through the later of
March 31, 2013 or a period of three (3) years after the date of termination.
For the purpose of avoiding confusion, payments under this Section 5.1 shall
only be made in the event of Executive’s death or Disability during the Term of
Employment.
     Section 5.2 Termination of Agreement by the Executive for Constructive
Termination Without Cause; or by the Company Without Cause. In the event that
the Executive’s employment is terminated on the basis of the events described in
Section 4.1(d) or Section 4.1(e), subject to the provisions of Section 8.2,
Nabors Delaware shall pay or provide, as applicable, to the Executive (or his
estate or his designated beneficiaries, as the case may be), within thirty
(30) days, after the occurrence of such event (or such earlier date provided
below), the following:
     (a) Three (3) times the average of the Base Salary and Annual Bonus paid to
the Executive during each of the last three fiscal years; provided, however,
that
     (i) for fiscal years prior to fiscal year 2009, the Annual Bonus amount for
purpose of this Section 5.2(a) shall be calculated for such years using the
formula set forth in Section 3.1(b)(i) of this Agreement; and
     (ii) for any termination on the basis of the events described in
Section 4.1(d) or Section 4.1(e) effective on or after April 1, 2015, this
Section 5.2(a) shall be automatically amended by replacing “Three (3) times”
with “Two (2) times”; and

15



--------------------------------------------------------------------------------



 



     (b) All restricted stock outstanding, whether or not vested, shall become
immediately and fully vested and transferable to the fullest extent possible at
the time of termination, subject to any limitations set forth in the applicable
plan(s) governing the award of such restricted stock; and
     (c) All outstanding stock options of any kind whatsoever shall become
immediately and fully vested and transferable to the fullest extent possible at
the time of termination without regard to any contingencies or conditions
specified therein, for the remainder of the original term of the option (or, if
earlier, until 10 years from the date of grant), subject to any limitations set
forth in the applicable plan(s) governing the award of such stock options; and
     (d) Any amounts previously earned, accrued or owing to the Executive under
this Agreement but not yet paid, including a prorated portion of the Annual
Bonus up to the date of termination, any earned but unpaid Base Salary, any
outstanding expense reimbursements and any other compensation owed solely based
upon the terms of this Agreement (but, for sake of clarity, not including any
amounts owed pursuant to the terms of any employee benefit plan, program or
agreement of Nabors Delaware, the payment of which shall be subject to the
specific terms thereof); and
     (e) Continued participation for the Executive and, if he is married on the
date of termination, his spouse to the extent that she was covered at the date
of termination in medical, dental and life insurance coverage until the
Executive or his spouse receives equivalent coverage and benefits under the
plans and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage or benefit-by-benefit basis) or death of
the later of the Executive or his spouse; provided, however, that costs related
to such continued participation shall be subject to the Fair Market Value
Payment Requirement set forth in Section 8.2(f) below;
     (f) Continued receipt of benefits pursuant to Section 3.2(d), as well as
other or additional benefits in accordance with applicable plans or programs of
Nabors Delaware in effect at the time of termination, through the later of
March 31, 2013 or a period of three (3) years after the date of termination.
     Section 5.3 Termination of Agreement by Company For Cause or by Written
Voluntary Resignation of the Executive. In the event the Executive’s employment
is terminated on the basis of events described in Section 4.1(c) or
Section 4.1(f), subject to the provisions of Section 8.2, Nabors Delaware shall
pay or provide, as applicable, to the Executive, within (60) days, upon
occurrence of such event (or earlier to the extent required by law or provided
below), the following:
     (a) Base Salary through the date of the termination; and
     (b) All restricted stock that has vested on or prior to the date of
termination, and all unvested restricted stock that was granted in connection
with the annual cash bonus payment shall become immediately and fully vested and
transferable to the fullest

16



--------------------------------------------------------------------------------



 



extent possible at the time of termination, subject to any limitations set forth
in the applicable plan(s) governing the award of such restricted stock; and
     (c) Any outstanding stock option of any kind whatsoever vested on or prior
to the date of termination, as well as any unvested stock option which was
granted in connection with the annual cash bonus payment, shall become
immediately and fully vested and transferable to the fullest extent possible at
the time of termination without regard to any contingencies or conditions
specified therein, for the remainder of the original term of the option (or, if
earlier, until 10 years from the date of grant), subject to any limitations set
forth in the applicable plan(s) governing the award of such stock options; and
     (d) Any amounts previously earned, accrued or owing to the Executive but
not yet paid, including a prorated portion of the Annual Bonus up to the date of
termination or resignation for the year in which termination or resignation
occurs , any earned but unpaid Base Salary, any outstanding expense
reimbursements and any other compensation owed solely based upon the terms of
this Agreement (but, for sake of clarity, not including any amounts owed
pursuant to the terms of any employee benefit plan, program or agreement of
Nabors Delaware, the payment of which shall be subject to the specific terms
thereof); and
     (e) Other or additional benefits in accordance with applicable plans of
programs of Nabors Delaware in effect at the time of termination.
     Section 5.4 Current Release. In exchange for the consideration received by
the Executive pursuant to this Agreement, the Executive on his own behalf, and
on behalf of his descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and voluntarily and knowingly waives, releases and discharges Nabors
Bermuda and Nabors Delaware, and each of their respective parents, predecessors,
successors, subsidiaries, and affiliate companies, past and present, as well as
their officers, directors , representatives, agents and attorneys from all
claims, liabilities, demands and causes of action, asserted or unasserted, fixed
or contingent, whether in contract or in tort, relating to or arising from the
March 2006 notice to set expiration date by Nabors Bermuda to Executive with
respect to the then Amended Employment Agreement (including, but not limited to,
any claims related to termination without cause, constructive termination
without cause, or change in control as used in said agreement). The parties
hereto acknowledge that the Amended Employment Agreement has now been superseded
by this Agreement, which is in force and binding on the parties hereto.
     Section 5.5 No Mitigation; No Offset. In the event of any termination of
employment under Article IV, the Executive shall be under no obligation to seek
other employment and there shall be no offset against amounts due the Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment that he may obtain except as specifically provided in this
Article V.

17



--------------------------------------------------------------------------------



 



     Section 5.6 Nature of Payments. Any amounts due under this Article 5 are in
the nature of severance payments considered to be reasonable by Nabors Delaware
and are not in the nature of a penalty. Nabors Bermuda hereby guarantees the
payment obligations of Nabors Delaware pursuant to Sections 5.1 through 5.3.
ARTICLE VI
CONFIDENTIAL INFORMATION, NON-COMPETITION, NON-SOLICITATION
     Section 6.1 Confidential Information; Non-Disclosure.
     (a) Company Provided Access to Confidential Information and Company
Relationships. In exchange for the Executive’s promises made in this Agreement,
the Company promises that it will disclose to the Executive and provide the
Executive with access to trade secret, proprietary, and confidential information
of the Company (collectively, “Confidential Information”). The Company also
shall provide the Executive access to and the opportunity to develop business
relationships with the Company’s customers, clients, vendors and business
partners with whom the Company has developed goodwill and to which the Executive
would not otherwise have access (collectively, “Company Relationships”).
     (b) Value of Confidential Information and Access to Company Relationships;
Non-Disclosure. The Executive acknowledges that the business of the Company is
highly competitive and that the Confidential Information and opportunity to
develop relationships with customers, clients, vendors and business partners
promised by the Company are valuable, special, and unique assets of the Company
which the Company uses in its business to obtain a competitive advantage over
its competitors which do not know or use this information. The Executive further
acknowledges that protection of the Confidential Information and Company
Relationships against unauthorized disclosure and use is of critical importance
to the Company in maintaining its competitive position. Accordingly, the
Executive hereby agrees that he will not, at any time during employment or for a
two-year period after the termination of employment, make any unauthorized
disclosure of any Confidential Information or make any use thereof or of the
Company Relationships, except for the benefit of, and on behalf of, the Company,
except (i) as such disclosure or use may be required or appropriate in
connection with his work as an executive of the Company, or (ii) when required
to do so by a court of law, by any governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him to divulge, disclose or make accessible such information; provided,
however, that no trade secret or proprietary or confidential information shall
be required to be treated as such to the extent such portions of such
information are or become generally available to the public other than as a
result of a disclosure by the Executive or other Company representative bound by
an agreement or duty of confidentiality.
     (c) Third-Party Information. The Executive acknowledges that, as a result
of his employment, he will have access to, or knowledge of, confidential
business

18



--------------------------------------------------------------------------------



 



information or trade secrets of third parties, such as customers, clients,
vendors, suppliers, partners, joint venturers, business partners and the like,
of the Company. The Executive agrees to preserve and protect the confidentiality
of such third-party confidential information and trade secrets to the same
extent, and on the same basis, as the Confidential Information.
     (d) Return of Documents and Electronic Data. All written or electronic or
other data or materials, records and other documents made by, or coming into the
possession of, the Executive which contain or disclose the Confidential
Information and/or Company Relationships shall be and remain the property of the
Company. Upon request, and in any event without request upon termination of the
Executive’s employment, for any reason, he promptly shall deliver the same, and
all copies, derivatives and extracts thereof, to the Company, or certify the
destruction thereof. The Company acknowledges that for convenience of Executive
and to maximize his time at the office, Executive may during the course of his
employment retain at Company premises certain written or electronic or other
data or materials, records or other documents that relate to Executive’s
activities described in Sections 2.3(i), 2.3(ii) or 2.3(iii). To the extent such
material is located at Company premises, Company recognizes it shall be treated
as confidential and recognize Executive’s expectation and right of privacy, and
right to access or remove such material at any time without any interference,
subject to applicable law. In the event Company becomes under control or
possession of any such material, it will promptly notify Executive immediately
and deliver same and any and all copies or extracts thereof.
     (e) Breach of this Article. The Executive understands and agrees that the
restrictions in this Section 6.1 do not terminate when the Executive’s
employment under this Agreement terminates. The Executive acknowledges that
money damages would not be sufficient remedy for any breach of this Section 6.1
by the Executive, and the Company shall be entitled to enforce the provisions of
this Section 6.1 through specific performance and injunctive relief as remedies
for such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Section 6.1, but shall be in addition to
all remedies available at law or in equity to the Company.
     Section 6.2 Non-Competition; Non-Solicitation.
     (a) The restrictive covenants contained in this Section 6.2 are supported
by consideration to the Executive from Nabors Bermuda and Nabors Delaware as
specified in this Agreement, including, but not limited to, the consideration
provided in Section 5.1(a), 5.2(a) and 6.1 of this Agreement. In exchange for
the consideration specified herein and as a material incentive for Nabors
Bermuda and Nabors Delaware to enter into this Agreement, and to enforce the
Executive’s obligations under Section 6.1 hereof, the Executive hereby agrees
that, in the event his employment is terminated pursuant to Sections 4.1(c),
(d), (e) or (f), unless such termination arises in connection with a Change in
Control, he will not for the period commencing on the date of termination of his
employment and continuing until the expiration of two (2) years (the
“Non-Competition

19



--------------------------------------------------------------------------------



 



Period”), directly or indirectly, for himself or for others, anywhere in the
world, engage, directly or indirectly, in any activity, work, business, or
investment related to the Business, including any attempted or actual activity
as a principal, investor, employee, officer, director, shareholder, consultant,
independent contractor, partner, joint venturer, manager, representative, agent,
or broker in the Business; provided, however, that the Executive’s investment
interest of less than five percent (5%) in any publicly-traded company shall in
all events be permitted.
The foregoing shall not prohibit: (x) the Executive from owning investments of
less than 5% in stock, bonds or other securities of any entity that is engaged
in the Business, provided such investment is passive and the Executive does not
exercise control over the day to day management of such business; (y) the
Executive from working for or providing services to an investment fund or other
investment entity with ownership interests in a company that is engaged in the
Business, provided the Executive is not actively involved in the management of
the competing company; or (z) the Executive’s continued participation in those
activities in which he is engaged on the date hereof or on the date of
termination of his employment and which have been disclosed to Nabors Bermuda or
Nabors Delaware and which have been approved in writing by the Nabors Bermuda
Board or Nabors Delaware Board.
     (b) During the Non-Competition Period, the Executive shall not, on his own
behalf or on behalf of any other person, partnership, entity, association, or
corporation, solicit or hire any current or former employee of the Company or in
any other manner attempt directly or indirectly to influence, induce, or
encourage any employee of the Company to leave the employment of the Company,
nor shall the Executive use or disclose to any person, partnership, entity,
association, or corporation any information concerning the names, addresses or
personal telephone numbers of any employees of the Company.
     (c) The Executive understands that the foregoing restrictions may limit his
ability to engage in a business similar to the business of Nabors Bermuda and
Nabors Delaware for the Non-Competition Period, but acknowledges that he will
receive sufficient monetary and other consideration from the Company hereunder
to justify such restriction. The Executive acknowledges that money damages would
not be sufficient remedy for any breach of this Section 6.2 by the Executive,
and that the Company shall be entitled to specific performance and injunctive
relief as remedies for such breach or any threatened breach. Such remedies shall
not be deemed the exclusive remedies for a breach of this Section 6.2, but shall
be in addition to all remedies available at law or in equity to the Company.
     (d) It is expressly understood and agreed that Nabors Bermuda, Nabors
Delaware and the Executive consider the restrictions contained in this
Section 6.2 to be reasonable and necessary for the purposes of preserving and
protecting the Confidential Information, Company Relationships, goodwill, and
legitimate business and economic interests of Nabors Bermuda and Nabors
Delaware. Nevertheless, if any of the aforesaid restrictions is found by a court
having jurisdiction to be unreasonable, over broad as to

20



--------------------------------------------------------------------------------



 



geographic area, time, scope of activity restrained, or otherwise unenforceable,
the Parties intend for the restrictions therein set forth to be modified by such
court so as to be reasonable and enforceable and, as so modified by the court,
to be fully enforced.
ARTICLE VII
INDEMNIFICATION
     Section 7.1 Indemnification.
     (a) Defined Terms. For purposes of Article VII, the following terms shall
have the meaning given here:
     (i) “Corporate Status” shall mean the status of a person who is or was a
director, officer or fiduciary of the Company or of any other corporation,
partnership, joint venture, trust, executive benefit plan or other enterprise
which such person is or was serving at the express written request of the
Company.
     (ii) “Disinterested Director” shall mean a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by the Executive.
     (iii) “Enterprise” shall mean Nabors Bermuda, Nabors Delaware and any other
corporation, partnership, joint venture, trust, benefit plan or other enterprise
which the Executive is or was serving as a director, officer or fiduciary at the
express written request of the Company.
     (iv) “Expenses” shall include all reasonable attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, appealing, settling, investigating or being or preparing
to be a witness in a Proceeding.
     (v) “Good Faith” shall mean the Executive’s having acted in good faith and
in a manner the Executive reasonably believed to be in, or not opposed to, the
best interests of the Corporation, and, with respect to any criminal Proceeding,
having had no reasonable cause to believe his conduct was unlawful.
     (vi) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporate law and neither presently is, and
has not in the past five (5) years has been, retained to represent: (i) the
Company or the Executive in any matter for either party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would

21



--------------------------------------------------------------------------------



 



have a conflict of interest in representing either the Company or the Executive
in an action to determine the Executive’s rights under this Agreement.
     (vii) “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
actual, threatened or completed proceeding, whether civil, criminal,
administrative or investigative, other than one initiated by or on behalf of the
Executive.
     (b) In General. In connection with any Proceeding, the Company shall
indemnify and advance Expenses, judgments, penalties, fines and amounts paid in
settlement or actually and reasonably incurred by the Executive or on the
Executive’s behalf in connection with such Proceeding or any claim, issue or
matter therein if the Executive acted in Good Faith to the Executive as provided
in this Agreement to the fullest extent permitted by applicable law in effect on
the Effective Date and to such greater extent as applicable law may thereafter
from time to time permit.
     (c) Proceedings Other Than Proceedings by or in the Right of Company. If,
by reason of the Executive’s Corporate Status (or any action or inaction by
Executive in connection therewith at any time before, during or after the term
hereof), the Executive is or is threatened to be made a party to any Proceeding
other than a Proceeding by or in the right of the Company, the Company shall
indemnify the Executive against Expenses, judgments, penalties, fines and
amounts paid in settlement or actually and reasonably incurred by the Executive
or on the Executive’s behalf in connection with such Proceeding or any claim,
issue or matter therein if the Executive acted in Good Faith.
     (d) Proceedings by or in the Right of Company. If, by reason of the
Executive’s Corporate Status (or any action or inaction by Executive in
connection therewith at any time before, during or after the term hereof), the
Executive is, or is threatened to be made a party to any Proceeding brought by
or in the right of the Company to procure a judgment in its favor, the Executive
shall be indemnified against Expenses judgments, penalties, fines and amounts
paid in settlement or actually and reasonably incurred by the Executive or on
the Executive’s behalf in connection with such Proceeding or any claim, issue or
matter therein if the Executive acted in Good Faith. Notwithstanding the
foregoing, no such indemnification shall be made in respect of any claim, issue
or matter in such Proceeding as to which the Executive shall have been adjudged
to be liable to the Company if applicable law prohibits such indemnification;
provided, however, that if applicable law so permits, indemnification shall
nevertheless be made by the Company in such event if and only to the extent that
a court of competent jurisdiction shall determine.
     (e) Indemnification of a Party who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that the
Executive is, by reason of the Executive’s Corporate Status (or any action or
inaction by Executive in connection therewith at any time before, during or
after the term hereof), a party to and is successful on the merits or otherwise,
as to one or more but less than all claims, issues

22



--------------------------------------------------------------------------------



 



or matters in any Proceeding the Company shall indemnify the Executive against
all Expenses judgments, penalties, fines and amounts paid in settlement or
actually and reasonably incurred by the Executive or on the Executive’s behalf
in connection with each successfully resolved claim, issue or matter, except as
permitted by law. For purposes of this Section 7.1(e) and without limitation,
the termination of any claim, issue or matter, in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter, so long as there has been no finding (either
adjudicated or pursuant to Section 7.3) that the Executive did not act in Good
Faith.
     (f) Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Executive is, by reason of
the Executive’s Corporate Status, a witness in any Proceeding, the Executive
shall be indemnified against all Expenses actually and reasonably incurred by
the Executive or on the Executive’s behalf in connection therewith.
     (g) Successors. The indemnification and advancement of expenses provided
by, or granted pursuant to, this Agreement shall continue as to the Executive
and shall inure to the benefit of the heirs, executors and administrators of the
Executive.
     Section 7.2 Advancement of Expenses. Notwithstanding any provision to the
contrary in this Agreement, the Company shall advance all reasonable Expenses,
which, by reason of the Executive’s Corporate Status (or any action or inaction
by Executive in connection therewith at any time before, during or after the
term hereof), were incurred by or on behalf of the Executive in connection with
any Proceeding, within twenty (20) days after the receipt by the Company of a
statement or statements from the Executive requesting such advance or advances,
whether prior to or after final disposition of such Proceeding. Such statement
or statements shall reasonably evidence the Expenses incurred by the Executive
and shall include or be preceded or accompanied by an undertaking by or on
behalf of the Executive to repay any Expenses if it shall ultimately be
determined that the Executive is not entitled to be indemnified against such
Expenses. Any advance and undertakings to repay pursuant to this Section 7.2
shall be unsecured and interest-free. All advances requested hereunder shall be
timely paid as specified herein unless and until there is a final determination
pursuant to the provisions of Section 7.3 that the Executive is not entitled to
indemnification hereunder.
     Section 7.3 Procedures for Determination of Entitlement to Indemnification.
     (a) Initial Request. To obtain indemnification under this Agreement, the
Executive shall submit to Nabors Bermuda and Nabors Delaware a written request,
including therein or therewith such documentation and information as is
reasonably available to the Executive and which is reasonably necessary to
determine whether and to what extent the Executive is entitled to
indemnification. The Secretary of Nabors Bermuda shall promptly advise the
Nabors Bermuda Board in writing that the Executive has requested
indemnification.

23



--------------------------------------------------------------------------------



 



     (b) Method of Determination. If required by applicable law, a determination
with respect to the Executive’s entitlement to indemnification shall be made as
follows:
     (i) if a Change in Control has occurred, unless the Executive shall request
in writing that such determination be made in accordance with
Section 7.3(b)(ii), the determination shall be made by Independent Counsel in a
written opinion to the Nabors Bermuda Board, a copy of which shall be delivered
to the Executive;
     (ii) if a Change in Control has not occurred, the determination shall be
made by the Nabors Bermuda Board by a majority vote of a quorum consisting of
Disinterested Directors. In the event that a quorum of the Nabors Bermuda Board
consisting of Disinterested Directors is not obtainable or, even if obtainable,
such quorum of Disinterested Directors so directs, the determination shall be
made by Independent Counsel in a written opinion to the Nabors Bermuda Board, a
copy of which shall be delivered to the Executive.
     (c) Selection; Payment and Discharge of Independent Counsel. In the event
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 7.3(b) of this Agreement, the Independent Counsel
shall be selected, paid and discharged in the following manner:
     (i) If a Change in Control has not occurred, the Independent Counsel shall
be selected by the Nabors Bermuda Board and Nabors Bermuda shall give written
notice to the Executive advising the Executive of the identity of the
Independent Counsel so selected, subject to the reasonable consent of the
Executive.
     (ii) If a Change in Control has occurred, the Independent Counsel shall be
selected by the Executive (unless the Executive shall request that such
selection be made by the Nabors Bermuda Board, in which event clause (i) of this
Section 7.3(c) shall apply), and the Executive shall give written notice to
Nabors Bermuda advising it of the identity of the Independent Counsel so
selected.
     (iii) Following the initial selection described in clauses (i) and (ii) of
this Section 7.3(c), the Executive or Nabors Bermuda, as the case may be, may,
within seven (7) days after such written notice of selection has been given,
deliver to the other party a written objection to such selection. Such objection
may be asserted only on the ground that the Independent Counsel so selected does
not meet the requirements of “Independent Counsel” and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is made, the Independent Counsel so selected may not
serve as Independent Counsel unless and until a court has determined that such
objection is without merit.

24



--------------------------------------------------------------------------------



 



     (iv) Either Nabors Bermuda or the Executive may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction if
the parties have been unable to agree on the selection of Independent Counsel
within twenty (20) days after submission by the Executive of a written request
for indemnification pursuant to Section 7.3(a) of this Agreement. Such petition
may request a determination whether an objection to the party’s selection is
without merit and/or seek the appointment as Independent Counsel of a person
selected by the Court shall designate. A person so appointed shall act as
Independent Counsel under Section 7.3(b) of this Agreement.
     (v) Nabors Bermuda shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to this Agreement, and Nabors Bermuda shall pay all reasonable
fees and expenses incident to the procedures of this Section 7.3(c), regardless
of the manner in which such Independent Counsel was selected or appointed.
     (vi) Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 7.5(b) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
     (d) Cooperation. The Executive shall cooperate with the person, persons or
entity making the determination with respect to the Executive’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Executive and reasonably necessary to, such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by the Executive in so cooperating with the person,
persons or entity making such determination shall be borne by the Company
(irrespective of the determination as to the Executive’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold the
Executive harmless therefrom.
     (e) Payment. If it is determined that the Executive is entitled to
indemnification, payment to the Executive shall be made within ten (10) days
after such determination.
     Section 7.4 Presumption and Effect of Certain Proceedings.
     (a) Burden of Proof. In making a determination with respect to entitlement
of indemnification hereunder, the person or persons or entity making such
determination shall presume that the Executive is entitled to indemnification
under this Agreement if the Executive has submitted a request for
indemnification in accordance with Section 7.3(a) of this Agreement, and the
Company shall have the burden of proof to

25



--------------------------------------------------------------------------------



 



overcome that presumption in connection with the making of any person, persons
or entity of any determination contrary to that presumption.
     (b) Effect of Other Proceedings. The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of the Executive to indemnification or create a presumption
that the Executive did not act in Good Faith.
     (c) Reliance as Safe Harbor. For purposes of any determination of Good
Faith, the Executive shall be deemed to have acted in Good Faith if the
Executive’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to the
Executive by the officers of the Enterprise in the course of their duties, or on
information or records given or reports made to the Enterprise by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Enterprise. The provisions of this Section 7.4(c) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which the Executive may be deemed to have met the applicable standard of conduct
set forth in this Agreement.
     (d) Actions of Others. The knowledge and/or actions, or failure to act, of
any director, officer, agent or the Executive of the Enterprise shall not be
imputed to the Executive for purposes of determining the right to
indemnification under this Agreement.
     Section 7.5 Remedies of the Executive.
     (a) Application. This Section 7.5 shall apply in the event of a dispute.
For purposes of this Section, “Dispute” shall mean any of the following events:
     (i) a determination is made pursuant to Section 7.3 of this Agreement that
the Executive is not entitled to indemnification under this Agreement;
     (ii) advancement of Expenses is not timely made pursuant to Section 7.2 of
this Agreement;
     (iii) the determination of entitlement to be made pursuant to
Section 7.3(b) of this Agreement has not been made within ninety (90) days after
receipt by Nabors Bermuda of the request for indemnification;
     (iv) payment of indemnification is not made pursuant to Section 7.1(f) of
this Agreement within ten (10) days after receipt by Nabors Bermuda of a written
request therefor; or
     (v) payment of indemnification is not made within ten (10) days after a
determination has been made that the Executive is entitled to indemnification or

26



--------------------------------------------------------------------------------



 



such determination is deemed to have been made pursuant to Section 7.3 of this
Agreement.
     (b) Adjudication. In the event of a Dispute, the Executive shall be
entitled to adjudication in an appropriate court of the State of Delaware, or in
any other court of competent jurisdiction, of the Executive’s entitlement to
such indemnification or advancement of Expenses. Alternatively, the Executive at
the Executive’s option may seek an award in arbitration to be conducted by a
three person arbitration panel pursuant to the rules then obtaining of the
American Arbitration Association. The Executive shall commence such proceeding
seeking adjudication or an award in arbitration within one hundred eighty
(180) days following the date on which the Executive first has the right to
commence such proceeding pursuant to this Section 7.5(b). Nabors Bermuda shall
not oppose the Executive’s right to seek any such adjudication or award in
arbitration
     (c) De Novo Review. In the event that a determination shall have been made
pursuant to Section 7.3 of this Agreement that the Executive is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 7.5 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and the Executive shall not be prejudiced by reason
of that adverse determination. In any such proceeding or arbitration, the
Company shall have the burden of proving that the Executive is not entitled to
indemnification or advancement of Expenses, as the case may be.
     (d) Nabors Bound. If a determination shall have been made or deemed to have
been made pursuant to Section 7.3 of this Agreement that the Executive is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding or arbitration absent (i) a misstatement by the
Executive of a material fact, or a failure to disclose facts which would make
the Executive’s statement not materially misleading, in connection with the
request for indemnification or (ii) a prohibition of such indemnification under
applicable law.
     (e) Procedures Valid. The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 7.5 that
the procedures and presumptions of Sections 7.3 and 7.4 are not valid, binding
and enforceable and shall stipulate in any such court or before any such
arbitrators that the Company is bound by all the provisions of this Agreement.
     (f) Expenses of Adjudication. In the event that the Executive, pursuant to
this Section 7.5, seeks a judicial adjudication of or an award in arbitration to
enforce the Executive’s rights under, or to recover damages for breach of, this
Agreement, the Executive shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all Expenses actually and
reasonably incurred by the Executive in such adjudication or arbitration, but
only if and to the extent that the Executive prevails therein.

27



--------------------------------------------------------------------------------



 



     Section 7.6 Non-Exclusivity; Subrogation.
     (a) Non-Exclusivity. The rights of the Executive to be indemnified and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Executive may at any time be
entitled under applicable law, the Certificate of Incorporation, the By-Laws,
any agreement, a vote of stockholders, a resolution of directors or otherwise.
No amendment, alteration, rescission or replacement of this Agreement or any
provision hereof shall be effective as to the Executive with respect to any
action taken or omitted by such the Executive in the Executive’s Corporate
Status prior to such amendment, alteration, rescission or replacement.
     (b) Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Executive, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
     (c) No Duplicative Payment. Neither Nabors Bermuda nor Nabors Delaware
shall be liable under this Article VII to make any payment of amounts otherwise
actually received by the Executive under any insurance policy, contract,
agreement or otherwise.
ARTICLE VIII
MISCELLANEOUS
     Section 8.1 Director and Officer Insurance. Nabors Bermuda and Nabors
Delaware agree to continue and maintain a directors and officers’ liability
insurance policy covering the Executive to the extent Nabors Bermuda and Nabors
Delaware provide such coverage for their other executive officers.
     Section 8.2 Application of Section 409A of the Code.
     (a) General. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code, so as to prevent
inclusion in gross income of any amounts payable or benefits provided hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to the Executive. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent and the
following provisions of this Section 8.2 shall, with respect to timing of
payments owed under this Agreement, control over any contrary provisions of the
Agreement. Nothing in this Section 8.2 shall reduce or diminish the amounts
otherwise owed under this Agreement.
     (b) Delayed Payment Restriction. Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein or
pursuant to any other agreement or plan of the Company to which the Executive is

28



--------------------------------------------------------------------------------



 



entitled to any payment or benefit would be subject to additional taxes and
interest under Section 409A of the Code if the Executive’s receipt of such
payment or benefit is not delayed until the Section 409A Payment Date, then such
payment or benefit shall not be provided to the Executive (or the Executive’s
estate, if applicable) until the Section 409A Payment Date (and, at that time,
the Executive shall also receive interest thereon from the date such payment or
benefit would have been provided in the absence of this paragraph until the date
of receipt of such payment or benefit at the short term applicable federal rate
as in effect as of the termination date). The payment and benefit delay
requirement described in this paragraph (the “Delayed Payment Restriction”)
shall not apply to any payment or benefit otherwise described in the first
sentence of this paragraph if another provision of this Agreement is intended to
cause the Executive’s receipt of such payment or benefit to satisfy the
requirements of Section 409A(a)(2)(B)(i) of the Code. For purposes of this
Agreement, “Section 409A Payment Date” shall mean the earlier of (1) the date of
the Executive’s death or (2) the date which is six months after the date of
termination of the Executive’s employment with the Company.
     (c) Separation from Service. Amounts payable hereunder upon the Executive’s
termination or severance of employment with the Company that constitute deferred
compensation under Section 409A of the Code shall be paid upon the Executive’s
“separation from service” within the meaning of Section 409A of the Code.
     (d) Separate Payments and Benefits. Any rights to payments and benefits
under this Agreement shall be treated as rights to separate payments for
purposes of Section 409A of the Code.
     (e) Reimbursements and In-Kind Benefits. All reimbursements and in-kind
benefits provided under this Agreement that constitute nonqualified deferred
compensation under Section 409A of the Code, including, without limitation,
continued medical, dental and life coverages, indemnification rights (but only
to the extent such rights exceed the indemnification rights that are exempt from
Section 409A of the Code), Company advance of any non-indemnifiable expenses,
Company-paid Independent Counsel, expenses of adjudication of indemnification
and reimbursement rights disputes, and expenses for resolution of Disputes shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirements that:
     (i) any reimbursement for expenses incurred or provision of in-kind
benefits is during the lifetime of the Executive and/or the lifetime of the
Executive’s spouse, if applicable or such shorter period of time as is provided
with respect to each particular right to reimbursement in-kind benefits pursuant
to the preceding provisions of this Agreement;

29



--------------------------------------------------------------------------------



 



     (ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year
(except as otherwise permitted under the regulations promulgated pursuant to
Section 409A of the Code for reimbursement arrangements that are subject to
Section 105(b) of the Code (relating to medical care reimbursements));
     (iii) the reimbursement of an eligible expense will be made on or before
the last day of the next full calendar year following the year in which the
expense is incurred; and
     (iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.
With respect to any rights to reimbursements or in-kind benefits that are
triggered by the Executive’s separation from service and are subject to
Section 409A of the Code, except any in-kind benefits to which the Fair Market
Value Payment Requirement applies, such reimbursements or in-kind benefits shall
also be subject to the Delayed Payment Restriction to the extent applicable
under Section 8.2(b).
     (f) Fair Market Value Payment Requirement. To the extent that any benefits
required to be continued pursuant to Section 5.1(e) (but only in the event of
the Executive’s termination in the event of his Disability) or 5.2(e) that are
provided to the Executive and his spouse during the first six months following
the Executive’s termination of employment have an aggregate value in excess of
the applicable dollar amount under Section 402(g)(1)(B) of the Code for the year
in which such termination occurs, the Executive shall pay to the Company, at the
time such benefits are provided, the fair market value of such benefits (such
payment obligation of the Executive, the “Fair Market Value Payment
Requirement”) and the Company shall reimburse the Executive (with interest
thereon at the short term applicable federal rate in effect as of the
termination date) for any such payment(s) not later than the fifth day following
the expiration of such six month period.
     (g) Period of Payment. In the event that a payment under this Agreement is
due within a period of time following a stated event, the Executive shall not be
permitted, directly or indirectly, to designate the taxable year of payment.
     (h) Restricted Stock Dividends. Notwithstanding anything to the contrary in
any agreement relating to awards of restricted Stock, any dividends relating to
shares of restricted Stock that are subject to vesting requirements shall be
paid by the 15th day of the third month following the date that the right to
such dividends vests.

30



--------------------------------------------------------------------------------



 



     (i) References to Section 409A. References in this Agreement to
Section 409A of the Code include both that section of the Code itself and any
regulations and authoritative guidance promulgated thereunder.
     Section 8.3 Section 457A of the Code. Notwithstanding that both Nabors
Delaware and Nabors Bermuda are parties to this Agreement, certain portions of
the Executive’s compensation provided under this Agreement, as specifically
identified within the provisions of this Agreement (including, without
limitation, all compensation that may be provided pursuant to Article V of this
Agreement) (the “Nabors Delaware Compensation”), are solely provided by Nabors
Delaware as compensation for the Executive’s services to Nabors Delaware, with
the intent that Nabors Delaware be the sole “sponsor” of such compensation
within the meaning of Section 457A of the Code and the authoritative guidance
promulgated thereunder. The Nabors Delaware Compensation shall be solely the
obligation of Nabors Delaware and Nabors Bermuda shall not be obligated to
provide, nor shall it be the guarantor of or otherwise responsible for, any of
the Nabors Delaware Compensation. Further, notwithstanding anything to the
contrary in Section 3.1(b)(iv), Section 3.2(a) or Section 3.2(d)(i), any
compensation that would potentially be subject to Section 457A of the Code were
such compensation to be provided by Nabors Bermuda or any entity that is a
nonqualified entity within the meaning of Section 457A of the Code shall be
provided solely by Nabors Delaware and, if necessary to support an allocation of
such compensation to Nabors Delaware for U.S. federal income tax principles,
Nabors Bermuda shall be allocated and become obligated to provide a portion of
compensation otherwise payable by Nabors Delaware under this Agreement that does
not constitute nonqualified deferred compensation within the meaning of
Section 457A of the Code, which has a value equal to the value of the benefit
that Nabors Bermuda would otherwise have provided. Nabors Delaware and Nabors
Bermuda shall cooperate to conform the allocation for tax purposes of the
compensation payable pursuant to this Agreement to the intent described in this
Section 8.3.
     Section 8.4 Assignability; Binding Nature. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
heirs (in the case of the Executive), and assigns. No rights or obligations of
Nabors Bermuda or Nabors Delaware under this Agreement may be assigned or
transferred by Nabors Bermuda or Nabors Delaware except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which Nabors Bermuda and/or Nabors Delaware, as applicable, is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of Nabors Bermuda or Nabors Delaware, provided that the assignee or
transferee is the successor to all or substantially all of the assets of Nabors
Bermuda or Nabors Delaware, as applicable, and such assignee or transferee
assumes the liabilities, obligations and duties of Nabors Bermuda and Nabors
Delaware, as contained in this Agreement, by written contract. Nabors Bermuda
and Nabors Delaware each further agree that, in the event of a sale of assets or
liquidation as described in the preceding sentence, they shall take whatever
action it legally can in order to cause such assignee or transferee to expressly
assume the liabilities, obligations and duties of each of Nabors Bermuda and
Nabors Delaware hereunder. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits.
     Section 8.5 Representation. Each of Nabors Bermuda and Nabors Delaware
represent and warrant that it is fully authorized and empowered to enter into
this Agreement and that the

31



--------------------------------------------------------------------------------



 



performance of its obligations under this Agreement will not violate any
agreement between it or and any other person, firm or organization. The
Executive represents that no agreement between him and any other person, firm or
organization would be violated by the performance of his obligations under this
Agreement.
     Section 8.6 Entire Agreement. This Agreement contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the Parties with
respect thereto. This Agreement hereby amends and replaces the Amended
Employment Agreement.
     Section 8.7 Amendment or Waiver. No provision in this Agreement may be
amended unless such amendment is agreed to in writing and signed by the
Executive and an authorized officer of each of Nabors Bermuda and Nabors
Delaware. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Executive or an authorized officer of each of Nabors Bermuda and
Nabors Delaware, as the case may be.
     Section 8.8 Severability. In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.
     Section 8.9 Survivorship. The respective rights and obligations of the
Parties hereunder shall survive any termination of this Agreement pursuant to
their terms.
     Section 8.10 Beneficiaries/References. The Executive shall be entitled, to
the extent permitted under any applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.
     Section 8.11 Governing Law/Jurisdiction. This Agreement shall be governed
by and construed and interpreted in accordance with the laws of Delaware without
reference to principles of conflict of laws.
     Section 8.12 Resolution of Disputes. Any disputes arising under or in
connection with this Agreement (including any action by the Executive to enforce
compliance or specific performance with respect to this Agreement) shall at the
election of the Executive or the Company, be resolved by binding arbitration, to
be held in New York, New York in accordance with the rules and procedures of the
American Arbitration Association before three arbitrators. Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. Nothing herein shall preclude either party from seeking
provisional remedies

32



--------------------------------------------------------------------------------



 



in aid of arbitration, such as a temporary restraining order or preliminary
injunction, from a court of competent jurisdiction. Costs of the arbitration or
litigation, including, without limitation, reasonable attorneys’ fees of both
Parties, shall be borne equally by the Company and the Executive. Pending the
resolution of any arbitration or court proceeding, the Company shall continue
payment of all amounts due the Executive under this Agreement consistent with
past practice and all benefits to which the Executive is entitled at the time
the dispute arises.
     Section 8.13 Notices. Any notice given to a Party shall be in writing and
shall be deemed to have been given when delivered personally or sent by
certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the Party concerned at the address indicated below or to such
changed address as such Party may subsequently give such notice of:
If to Nabors Bermuda:
Nabors Industries Ltd.
P.O. Box HM3349
Hamilton, HMPX
Bermuda
Attention: Secretary
If to Nabors Delaware:
Nabors Industries, Inc.
515 West Greens Road, Suite 1200
Houston, Texas 77067
Attention: Secretary
If to the Executive:
Mr. Anthony G. Petrello
c/o Employee’s current home address
as reflected in Executive’s personnel file
     Section 8.14 Headings. The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
     Section 8.15 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     Section 8.16 Withholding of Taxes and Other Items. The Company may withhold
from any compensation or benefits payable under this Agreement all federal,
state, city or other taxes as may be required pursuant to any law or
governmental regulation or ruling.
[Remainder of this page left blank intentionally]

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

            NABORS INDUSTRIES LTD.
      By:    /s/ Martin J. Whitman       NABORS INDUSTRIES, INC.
      By:    /s/ Laura W. Doerre        Its: Secretary  

         
 
EXECUTIVE    
 
       
 
  /s/ Anthony G. Petrello
 
Anthony G. Petrello    

34